DETAILED ACTION
This office action is made final. Claims 1-3, 5-7, 9-11, 13, 15-17, and 19-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 1/21/2022, amended claims 1, 9, and 15; and canceled claims 4, 8, 12, 14, 18.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 1/21/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:
Applicant asserts that “the claimed invention is directed to the practical application of maintaining an updated database and providing an interactive GUI reflecting the up-to-date contents of the database.” Examiner respectfully disagrees.

As discussed below in section 101, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 9 and 15, are the recitations of “maintaining an updated database and providing an interactive GUI reflecting the up-to-date contents of the database are carried out by one or more processors,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. 

Applicant asserts that “similarly to Example 42, claim 1 "integrates the [abstract
idea] ... into a practical application.” Examiner respectfully disagrees.

As the combination of elements of claim 1 of Example 42 integrate the abstract idea into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, and therefore provide an integration of the judicial exception into a practical application. In contrast to claim 1 and similarly claims 9 and 15  of the Applicant's instant claims do not recite a combination of additional elements that integrate the abstract idea into a practical application the additional a user interface of a user device, database, a hardware processor, a non-transitory computer-readable medium containing instructions that, when executed by the hardware processor, and display, on a user interface of a user device, nothing in the claim element precludes the step from practically being by a human. For example, the computing elements a user interface of a user device, database, a hardware processor, a non-transitory computer-
Therefore, the instant invention differs from claim 1 of Example 42, as the instant claims fail to integrate the abstract idea into a practical application because the combination of elements do not recite a specific improvement to the functionality of a computing device or any other technology; rather, the claims merely invoke a generic computing device as a tool on which the judicial exception is implemented.

Response to Arguments under 35 USC 103:
Applicant asserts that “Drummond does not determine a remedial action using a difference between timelines of finance records nor does Drummond provide for display an interface element that, when selected, causes the remedial action to be performed.” Examiner respectfully disagrees.

Drummond discloses determining, using the difference between the first timeline of liability events and the second timeline of liability events, one or more remedial actions addressing the second set of liability events (see Drummond, pages 9 and 18, wherein as shown in Fig. 15 shows the UI 1500, a participant's earnings for Period 10, 2003 were retroactively reduced from $10,973.80 to $2,263.00 in the retro revision referred to as "1, UFinanceOU_l". This retroactive calculation resulted in a balance adjustment of $8,710.80. The plan participant now owes the company $8,715.80 for erroneous payments he received as part of the "Bonus" payment group in Period 10 of 2003 (i.e., the differential timeline is the retroactive revision entity table stores record that associates retroactively changed versioned entities with the then-current retro revision. Recording retroactive changes in this manner allows the administrator to quickly view retroactive changes, and allows the system to rapidly determine retroactive processing requirements during the execution of retroactive services based on the difference between two values where a participant's earnings for Period 10, 2003 were retroactively reduced from $10,973.80 to $2,263.00). The UI 1500 displays all revision values, including the original value, calculated for a given participant, period, and payment group. For 20 each retroactive revision 1512, the recalculated fields include beginning balance 1502, summarized earning 1504, ending balance 1510, and retroactive balance adjustment 1506. The Payment field 1508 never changes as it 
Drummond discloses providing for display, on the user interface of the user device, a second interface element that, when selected, causes the one or more remedial actions to be performed (see Drummond, pages 4, wherein as shown in Figs. 8-15 show display devices where the client devices 108 may be personal computers (PCs), telephones, mobile phones, palm-sized computing devices, personal digital assistants (PDAs), fax machines, consumer electronic devices, etc.; and page 9 and 13, wherein each transaction adjustment action performed by the user through the user interface or via a transaction import service to ensure that an accurate transaction event-to-credit mapping is maintained for payment and audit trail (i.e., a remedial action is adjustment actions based on discrepancies both retroactive to address an erroneous payments received based on discrepancies)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-3, 5-7, 9-11, 13, 15-17, and 19-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 9, and 15, the claim, when “taken as a whole,” is directed to the abstract idea of receiving a request from a user to retroactively modify data in a first entry, containing a plurality of entries each corresponding to an employee and including data associated with the employee; access a first timeline of liability events associated with the employee, the first timeline of liability events comprising a first set of liability events that each occurred during a period of time; identifying modified data to replace the data in the first entry based on the request from the user; identifying one or more additional liability events associated with the modified data; generating a second timeline of liability events, the second timeline of liability events comprising a second set of liability events that occurred during the period of time, the second set of liability events including one or more of the first set of liability events and including the one or more additional liability events associated with the modified data; and provide for display, the second timeline of liability events, a first timeline of liability events, and prompting a user to confirm the second timeline of liability events and that, when 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 9, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a user interface of a user device, database, a hardware processor, a non-transitory computer-readable medium containing instructions that, when executed by the 
Moreover, claims 1, 9, and 15 recite receiving, transmitting, storing, and displaying/outputting data on a user interface) are examples of insignificant extra-solution activity.
Furthermore, Examiner asserts that claim 9 also does not include limitations amounting to significantly more than the abstract idea. Although claim 9 includes a non-transitory computer-readable storage medium containing computer program code
that, when executed by a processor amounts to generic computing elements performing generic computing functions.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or FairWarning v. Iatric Systems.  Likewise, claims 1, 9, and 15 implying that “….provide for display, on a user interface of a user device, the second timeline of liability events, the first timeline of liability events, and an interface element prompting a user to confirm the second timeline of liability events and that, when selected by the user, replaces the data in the first entry of the database with the modified data..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 9, and 15 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-3, 5-7, 10-11, 13, 16-17, and 19-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 9, and 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 9, and 15 include various elements that are not 
Examiner asserts that database, a hardware processor, a non-transitory computer-readable medium containing instructions that, when executed by the hardware processor, and display, on a user interface of a user device do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Moreover, claims 1, 9, and 15 recite receiving, transmitting, storing, and displaying/outputting data on a user interface) are examples of insignificant extra-solution activity.1
Furthermore, Examiner asserts that claim 9 also does not include limitations amounting to significantly more than the abstract idea. Although claim 9
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”.
In addition, Fig. 1 and specification (para [0050])2, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a database, a hardware processor, and a non-transitory computer-readable medium are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 2-3, 5-7, 10-11, 13, 16-17, and 19-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 9, and 15.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a hardware processor; and a non-transitory computer-readable medium containing instructions that, when executed by the hardware processor, cause the hardware processor to: receive a request from a user to retroactively modify data in a first entry of a database, the database containing a plurality of entries each corresponding to an employee and 5 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 9, 15, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (WIPO WO 2007/038666 A2) in view of Murphy et al. (US Pub. No. 2006/0085334). 
Regarding claim 1, Drummond discloses a method comprising: 
receiving a request from a user to retroactively modify data in a first entry of a database, the database containing a plurality of entries each corresponding to an 
accessing a first timeline of liability events associated with the employee, the first timeline of liability events comprising a first set of liability events that each occurred during a period of time (see Drummond, pages 4-5, wherein the financial data management tool 104 may be hosted on the cluster server 102a or on any of the servers 102b through 102d. The financial data may include, for example, employee compensation data, account payable data, account receivable data, etc.
The tool 104 makes calculations for a current time period based on financial data. These calculations may pertain to employees' compensation (e.g., salary, commissions, bonuses, etc.), payments to suppliers, payments received from customers, etc. Sometimes input data used for calculations (e.g., financial transactions, quotas,
user-defined calculation logic, etc.) may change after payments have already been made to intended recipients or received from a sender. In one embodiment, the tool 104 
identifying modified data to replace the data in the first entry of the database based on the request from the user (see Drummond, pages 8-9, wherein processing logic inserts each new transaction event record with its cancelled flag set to false and retro revision field (e.g., foreign key field) set to the current retro revision ID. Each new versioned entity record is inserted with its retro revision field (e.g., foreign key field) set to the current retro revision ID. In one embodiment, logic stores retroactive transaction adjustments in a transaction adjustment history table and retroactive adjustments to versioned entities in a retroactive revision entity table); 
identifying one or more additional liability events associated with the modified data (see Drummond, page 20, wherein as shown in Fig. 15 shows the UI 1500, a participant's earnings for Period 10, 2003 were retroactively reduced from $10,973.80 to $2,263.00 in the retro revision referred to as "1, UFinanceOU_l". This retroactive calculation resulted in a balance adjustment of $8,710.80. The plan participant now owes the company $8,715.80 for erroneous payments he received as part of the "Bonus" payment group in Period 10 of 2003); 
generating a second timeline of liability events, the second timeline of liability events comprising a second set of liability events that occurred during the period of time, the second set of liability events including one or more of the first set of liability 
providing for display, on a user interface of a user device, the second timeline of liability events, the first timeline of liability events (see Drummond, pages 17-18, wherein referring to Figs. 10-15);
generating a differential timeline, the differential timeline representing a difference between the first timeline of liability events and the second timeline of liability events (see Drummond, pages 9 and 18, wherein as shown in Fig. 15 shows the UI 1500, a participant's earnings for Period 10, 2003 were retroactively reduced from $10,973.80 to $2,263.00 in the retro revision referred to as "1, UFinanceOU_l". This retroactive calculation resulted in a balance adjustment of $8,710.80. The plan participant now owes the company $8,715.80 for erroneous payments he received (i.e., discrepancies) as part of the "Bonus" payment group in Period 10 of 2003 (i.e., the differential timeline is the retroactive revision entity table stores record that associates retroactively changed versioned entities with the then-current retro revision. Recording retroactive changes in this manner allows the administrator to quickly view retroactive changes, and allows the system to rapidly determine retroactive processing requirements during the execution of retroactive services based on the difference between two values where a participant's earnings for Period 10, 2003 were 
    PNG
    media_image1.png
    472
    828
    media_image1.png
    Greyscale

providing the differential timeline for display on a user interface of a user device of the user (see Drummond, page 4, wherein as shown in Fig. 15 shows display devices where the client devices 108 may be personal computers (PCs), telephones, mobile phones, palm-sized computing devices, personal digital assistants (PDAs), fax machines, consumer electronic devices, etc.); 
determining, using the difference between the first timeline of liability events and the second timeline of liability events, one or more remedial actions addressing the second set of liability events (see Drummond, pages 9 and 18, wherein as shown in Fig. 15 shows the UI 1500, a participant's earnings for Period 10, 2003 were retroactively reduced from $10,973.80 to $2,263.00 in the retro revision referred to as "1, UFinanceOU_l". This retroactive calculation resulted in a balance adjustment of $8,710.80. The plan participant now owes the company $8,715.80 for erroneous 

Drummond et al. fails to explicitly disclose a first interface element prompting a user to confirm the second timeline of liability events and that, when selected by the user, replaces the data in the first entry of the database with the modified data.
Analogous art Murphy discloses disclose a first interface element prompting a user to confirm the second timeline of liability events and that, when selected by the user, replaces the data in the first entry of the database with the modified data (see Murphy, para [0120], wherein interface to input the confirmation of the mission critical funding of the Disbursement account; paras [0108]- [0118], wherein account aggregation and the ability to monitor and run scenarios for the client's liability management solution. DLM is a tool that will: [0109] Pay a set of liabilities in a timely basis; [0112] Integrate payment changes into a new schedule input; [0116] Store date to be paid; and [0117] Pay upon calendar date; and para [0210], wherein upon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Drummond, regarding the retroactive tracking and reprocessing of compensation calculations, to have included a first interface element prompting a user to confirm the second timeline of liability events and that, when selected by the user, replaces the data in the first entry of the database with the modified data because it would have improved cash flows by reducing delinquencies. Drummond discloses an input data indicative of retroactive changes may be entered by a user via a user interface. Using the dynamic financial liability management of Murphy would achieve high resource use efficiency and payoff of the liabilities.
Regarding claim 6, Drummond discloses the method of claim 1, further comprising: 
accessing an employer timeline of liability events, the employer timeline associated with an employer of the employee (see Drummond, page 6, wherein the user interface (UI) generator 206 is responsible for allowing users (e.g., a compensation administrator, plan participants, etc.) to view results of retroactive processing and compare them to previous calculations. UIs provided by the UI generator 206 may allow a user to see a list of retro revisions and various 25 details for individual retro revisions);
identifying one or more employer liability events based on the modified data (see Drummond, page 4, wherein these calculations may pertain to employees' compensation (e.g., salary, commissions, bonuses, etc.), payments to suppliers, 
generating an updated employer timeline based on the employer timeline and the one or more employer liability events (see Drummond, page 20, wherein as shown in Fig. 15 shows the UI 1500, a participant's earnings

    PNG
    media_image1.png
    472
    828
    media_image1.png
    Greyscale

Regarding claim 7, Drummond discloses the method of claim 1, wherein 
the modification of the data includes one or more of: 
a change of address, a change of salary, a change of status, a change in local tax laws, a change in state tax laws, a change in federal tax laws, a change in benefits, a tax rate recalculation, and a bonus (see Drummond, page 4, wherein these calculations may pertain to employees' compensation (e.g., salary, commissions, bonuses, etc.), payments to suppliers, payments received from customers, etc. Sometimes input data used for calculations (e.g., financial transactions, quotas, user-defined calculation logic, etc.) may change after payments have already been made to intended recipients or received from a sender. In one embodiment, the tool 104 is responsible for identifying and reprocessing such retroactive changes, generating new financial results according to the retroactive changes, and allowing users of clients 108 to view the new financial results without destroying the previous results).
Regarding claims 9-11 and 13 are rejected based upon the same rationale as the rejection of claims 1-3 and 5-7, respectively, since they are the computer-readable storage medium claims corresponding to the method claims. Claim 9 recites additional feature a non-transitory computer-readable storage medium containing computer program code that, when executed by a processor (see Drummond, page 19, wherein the computer system 1700 includes a processor 1702, a main memory 1704 and a static memory 1706. The term "computer-readable medium" shall be taken to include any medium that is capable of storing or encoding a sequence of instructions for execution by the computer and that cause the computer to perform any one of the methodologies).
Regarding claims 15-17 and 19-20 are rejected based upon the same rationale as the rejection of claims 1-3 and 5-7, respectively, since they are the system claims corresponding to the method claims. Claim 15 recites additional feature a system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions that, when executed by the hardware processor (see Drummond, page 19, wherein the computer system 1700 includes a processor 1702, a main memory 1704 and a static memory 1706. The term "computer-readable medium" shall be taken to include any medium that is capable of storing or encoding a sequence of instructions for execution by the computer and that cause the computer to perform any one of the methodologies). 
Claims 2, 10, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (WIPO WO 2007/038666 A2), in view of Murphy et al. (US Pub. No. 2006/0085334), and further in view of Bubalo et al. (US Pub. No. 2021/0233181). 
Regarding claim 2, Drummond discloses the method of claim 1, further comprising:
based on a difference between the first set of liability events and the second set of liability events (see Drummond, page 1, wherein the insurance agent may receive a quarterly bonus based on insurance policies sold during the last quarter. However, an insured may cancel his or her insurance policy after the commissions and/or bonus have been already paid to the insurance agent. One existing ICM tool addresses such retroactive changes to incentive based payments by writing compensation results to a log file for each payment period. Subsequently, if a retroactive change occurs, the ICM tool calculates new compensation results and writes them to a different log file for a 
Drummond et al. and Murphy et al. combined fail to explicitly disclose identifying one or more additional tax liabilities associated with a jurisdiction; and allocating one or more debits or credits in association with the jurisdiction based on the difference.
Analogous art Bubalo discloses identifying one or more additional tax liabilities associated with a jurisdiction based on a difference between the first set of liability events and the second set of liability events; and allocating one or more debits or credits in association with the jurisdiction based on the difference (see Bubalo, paras [0010]- [0016], wherein determines a tax liability of an entity, the system comprising a server arrangement and a database arrangement coupled in communication with the server arrangement, wherein the server arrangement is configured to: [0013] ( c) determine at least two tax jurisdictions towards which the entity has the tax liability, based upon the conceptual representation of the information pertaining to the entity, the at least two tax jurisdictions having different tax laws and regulations; [0016] wherein the server arrangement, by analyzing the conceptual representation of the information pertaining to the entity, reduces errors or inaccuracies present in the information pertaining to the entity; para [0076] allocating one or more tax liability computations to a given reduced instruction set (RISC) computer, and by performing correlations by way of information exchange between a plurality of the reduced instruction set (RISC) computers; para [0077], wherein the entity incurs tax liability towards the given tax jurisdiction, upon undertaking the taxable event pertaining to the given tax jurisdiction. Examples of taxable events include, but are not limited to, receipt of income, receipt of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Drummond, regarding the retroactive tracking and reprocessing of compensation calculations, to have included identifying one or more additional tax liabilities associated with a jurisdiction based on a difference between the first set of liability events and the second set of liability events; and allocating one or more debits or credits in association with the jurisdiction based on the difference because it would have improved cash flows by reducing delinquencies. Drummond discloses an input data indicative of retroactive changes may be entered by a user via a user interface. Using the method of determining tax liability of entity of Bubalo would improve accuracy calculation of tax liability.
Claims 3, 11, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (WIPO WO 2007/038666 A2), in view of Murphy et al. (US Pub. No. 2006/0085334), in view of Bubalo et al. (US Pub. No. 2021/0233181), and further in view of Graham, III et al. (US Pub. No. 2011/0276493).
Regarding claim 3, Drummond discloses the method of claim 2, wherein allocating one or more debits or credits in association with the jurisdiction comprises one or more of: 

Drummond et al., Murphy et al., and Bubalo et al. combined fail to explicitly disclose extracting funds from a current pay stub of the employee, extracting funds from one or more pay stubs of the employee. 
Analogous art Graham discloses extracting funds from a current pay stub of the employee, extracting funds from one or more pay stubs of the employee (see Graham, para [0156], wherein configured to filter, extract and aggregate data from various financial data sources, such as financial data associated with number of different financial documents; para [0038], wherein when a person obtains a loan, such as a home mortgage, the person can be required to assemble a data package that provides some indication that the person will be able to repay the loan. The data package may include such items as bank statements and pay-stubs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Drummond, regarding the retroactive tracking and reprocessing of compensation calculations, to have included extracting funds from a current pay stub of the employee, extracting funds from one or more pay stubs of the employee because it would have improved . 
Claims 5, 13, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (WIPO WO 2007/038666 A2), in view of Murphy et al. (US Pub. No. 2006/0085334), in view of Bubalo et al. (US Pub. No. 2021/0233181), and further in view of Ron Colley, Joseph Rue, Adrian Valencia, and Ara Volkan et al. (Accounting for Deferred Taxes: Time for a Change, Journal of Business & Economics Research – March 2012).
Regarding claim 5, Drummond discloses the method of claim 1, further comprising: 
Drummond et al. and Murphy et al. combined fail to explicitly disclose identifying one or more tax liabilities associated with the second set of liability events, each tax liability associated with an amount owed to a jurisdiction; and redistributing funds allocated to each of the jurisdictions based on the one or more tax liabilities.
Analogous art Bubalo discloses identifying one or more tax liabilities associated with the second set of liability events, each tax liability associated with an amount owed to a jurisdiction (see Bubalo, para [0077], wherein the term "entity" used herein refers to an individual, a group of individuals, an organization, a group of organizations, and the like, that has tax liability (namely, tax obligation) towards the at least two tax jurisdictions. The entity incurs tax liability towards the given tax jurisdiction, upon undertaking the taxable event pertaining to the given tax jurisdiction. Examples of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Drummond, regarding the retroactive tracking and reprocessing of compensation calculations, to have included identifying one or more tax liabilities associated with the second set of liability events, each tax liability associated with an amount owed to a jurisdiction because it would have improved cash flows by reducing delinquencies. Drummond discloses an input data indicative of retroactive changes may be entered by a user via a user interface. Using the method of determining tax liability of entity of Bubalo would improve accuracy calculation of tax liability.
Analogous art Colley discloses redistributing funds allocated to each of the jurisdictions based on the one or more tax liabilities (see Colley, pages 151-152, wherein allocate taxes between periods depends on whether the income tax provision for a period is an expense or simply a redistribution of wealth. Since a company is a going concern and temporary differences are associated with future tax consequences, income taxes resulting from individual events that are currently deferred will eventually be paid as reversals of originating differences that provide present tax savings will result in future taxable incomes and tax payments. Thus, deferred tax liabilities are similar to other contingent liabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Drummond, regarding the retroactive tracking and reprocessing of compensation calculations, to . 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pat No. 10,872,384 and US Pub No. 2009/0157689).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/24/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification (para [0050]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        5 Drummond et al. (WIPO WO 2007/038666 A2) discloses receiving data indicative of retroactive changes to financial results. The tool makes calculations for a current time period based on financial data. These calculations may pertain to employees' compensation (e.g., salary, commissions, bonuses, etc.), payments to suppliers, payments received from customers, etc. Sometimes input data used for calculations (e.g., financial transactions, quotas, user-defined calculation logic, etc.). Inserts each new transaction event record with its cancelled flag set to false and retro revision field (e.g., foreign key field) set to the current retro revision ID. Each new versioned entity record is inserted with its retro revision field (e.g., foreign key field) set to the current retro revision ID.
        
        Murphy et al. (US Pub. No. 2006/0085334) discloses input the confirmation of the mission critical funding of the disbursement account (see paras [0120]).